Citation Nr: 1749762	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-34 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial disability rating for service-connected right testicle scar.


REPRESENTATION

Appellant represented by:	Thomas E. Andrews, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse (L.K.)


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps Reserve from May 1969 to November 1969 and in the United States Army from April 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran presented testimony at a videoconference hearing held before the undersigned Veterans Law Judge in January 2015.  A copy of the hearing transcript is of record.

In June 2015, the Board issued a decision in relevant part denying the claim for entitlement to an initial compensable disability rating for service-connected right testicle scar.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2016 Memorandum Decision, the Court vacated that portion of the Board's decision and remanded the matter to the Board for further development and/or a decision with adequate reasons and bases.

Also in June 2015, the Board remanded the issues of entitlement to service connection for erectile dysfunction and entitlement to an initial compensable disability rating for service-connected prostatitis with epididymitis for further development.  Review of the record does not reflect that such development has yet been completed, and these issues have not yet been recertified to the Board.  Disposition of the claims will therefore be handled in a separate decision, if in order.



FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran has experienced at least some degree of pain from his right testicle scar over the course of the appeal period.


CONCLUSION OF LAW

Regarding the Veteran's service-connected right testicle scar, the criteria for a 10 percent initial disability rating, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7804 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

The Veteran's right testicle scar is currently evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, for a single scar which is neither unstable nor painful.

The Veteran was previously provided with VA examinations of his testicular scar in September 2011 and August 2013.  Both examination reports noted that the Veteran's healed scar over the right testicle was neither painful nor unstable.  Neither examiner, however, explained the basis for such conclusion.

While the Veteran largely described pain in his left testicle over the course of the appeal, he testified at the January 2015 Board hearing that while the more severe pain was in his left testicle, he experienced daily pain at his right testicle scar which felt like getting stuck with a pin.  The Veteran is competent to provide evidence as to his personally-experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran was provided with an additional VA-contracted examination pertaining to his right testicle scar in October 2017.  This time, the examiner made note of the Veteran's reports of "surface pain," and pain described as feeling like a "needle is sticking" into the lower end of the scar.  The examiner found that based on this, the Veteran's scar is painful.

The Board finds that the evidence of record supports an award of a higher initial disability rating of 10 percent under 38 C.F.R. § 4.118, DC 7804, for one scar that is painful.  An initial disability rating in excess of 10 percent is not found warranted, however, as the Veteran has not asserted and the evidence does not demonstrate that the scar is also unstable, covers an area or areas of 144 square inches or greater, or that the scar itself results in any functional impairment.  As the preponderance of the evidence is against an award greater than 10 percent, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial disability rating of 10 percent but no higher for service-connected residual scar of the right testicle is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


